Smith, P. J. (dissenting):
The result of this order is to compel the Western Union to tranmit for the Postal Telegraph Company for the same, price as would be charged an individual a telegram containing neces*149sarily by concession three additional words. Instead of forbidding discrimination it compels discrimination in favor of a rival line in a matter in which the public has not the slightest interest. I see no justification for the order. Upon a prior application the relator was forbidden by the Public Service Commission to charge for the originating address in a telegram transferred, which was then its custom, instead of charging for what were in fact the extra words “ via Rochester, N. Y.,” for which no charge was then made. No appeal was taken from that order of the Public Service Commission, which fact is deemed by Justice Woodward as such an acquiescence in the order made as gives to the order the effect of an adjudication binding on relator. I cannot follow this reasoning. The order forbade the charging for “originating address” which was not charged to individuals in telegrams sent from the point of transfer and which custom was technically a discrimination. The relator might well have thought wise to avoid that technical discrimination before asserting its rights in the court. The rule of the company waS, therefore, changed so as not to charge extra for the originating address but to charge extra for the extra words made necessary by the transfer. If the transfer be made at the original address no extra words were necessary and no extra charge made. If the message originated at a point where the relator had no office and the transfer were made at the nearest point where the relator had an office no extra words were necessary and none charged ■ for. The public pays nothing extra, and it is a new function for the Public Service Commission to aid a rival company which has limited facilities by compelling relator to give to that company all the advantages which belong to the relator from having extended its lines to many more points than are covered by the complainant. I think the order should be reversed.
Lyon, J., concurred.
Writ of certiorari dismissed, with fifty dollars costs and disbursements.